                     Case 1:16-cv-09517-LAK-KHP Document 315 Filed 08/13/20 Page 1 of 3




                                                       underberg & kessler rlp




                                                                                          CoLIN D. RAMSEY, PARTNER
                                                                                          (716) 847-9103
                                                                                          cramsey@underbergkessler.com



                                                          August 13,2020


            VIA ECF
            Hon. Katharine H. Parker
            United States Magistrate Judge
            Southern District of New York
            500 Pearl Street
            New York, New York 10007


                       Re        Daniel Kleeberg, Lisa Stein and Audrey Hays v. Estate of Lester Eber, et al.
                                 Civ. Action No.: 16-cv-09517-LAK-KHP


             Dear Magistrate Parker:

                     pursuant to the Court's August I0,2020 Order, I am writing to provide an update on the
             status of the Monroe County Surrogate's Court issuing Letters Testamentary ("Letters") to Wendy
             Eber.

                    In my July 2,2020letter to the Court, I advised that Monroe County Surrogate's Court had
             issued a Citation directing that Lester Eber's widow (Doris Ellen Eber) and son (David G. Eber),
             Show Cause on August 13,2020, why a decree should not be made admitting Lester Eber's Will
             to Probate, and issuing Letters to Wendy Eber'

                     We are advised by Stephanie Seiffert, Esq., on behalf of Wendy Eber, that on August 5,
             2020,counsel for David Eber emailed Ms. Seiffert suggesting that the August 13th Surrogate's
             Court hearing be adjourned in order to allow David Eber and Doris Eber to discuss their issues
             about the Suirogateis Courl matter with Wendy Eber. On Friday, August 7,2020, Ms. Seiffert
             advised David Eb.t'r counsel that she would not oppose a request for an adjournment. Ms.
             Seiffert advises that initial adjournments are granted as a matter of course by Monroe County
             Surrogate's Court, and the request would have been granted with or without her consent.

                    Thereafter, on the morning of Monday, August 10th, Ms. Seiffert received an email from
             the Surrogate's Court Clerk confirming that David Eber's counsel had called the Court
             requesting an adjournment until September 24,2020. The Clerk asked Ms. Seiffert to consent to


50 Fountain Plaza, Suite 320, Buffalo, NY 14202       www.   u   nde rberg kessle r.com       Additional Offices
         71 6-848-9000 pnor're 7'1 6-847-6004 rnx                                             Rochester, Canandaigua and Geneseo, NY
      Case 1:16-cv-09517-LAK-KHP Document 315 Filed 08/13/20 Page 2 of 3


Hon. Katharine H. Parker
August 13,2020
Page2
                                           ill
                                        underberg & kessler rre




the adjournment - which she did via email a short time later. A copy of the email exchange
between the Court Clerk and Ms. Seiffert is attached hereto.

       Accordingly, the matter is now scheduled to be heard on Septembe.t 24,2020 at 9:30 a.m.
We will provide u i,itttt". update to the Court following the September 24th appearance'




                                        Respectfully submitted,




                                        Colin D. Ramsey
CDR:ar
Enclosure
                 Casenie
From: Seiffert, StePha 1:16-cv-09517-LAK-KHP Document 315 Filed 08/13/20 Page 3 of 3
Sent: Monday, August   IO,2O2O 12:35 PM
                                                                 <motoole@hselaw'com>; gfreidman@gss-
To:'Ellen Sargent' <esargent@nvcourts.gov >;'motoole@hselaw.com'
law.Eon
Cc: Gail Matyi <gmatvi@nvcourts'gov>
subject: RE: Adjournment confirmation needed- Lester Eber 2020-1048

Good Afternoon Ellen:
                                                                          by Mr. Freidman
Thank you for your email I consent to the 6 week adjournment as requested

With warm regards,
S           ha   nie
     x
                                                       Stephanie T. Seiffert
                                                       Paftner
                                                       ssei{ rt(rittixotrpeallocil'.com
                                                       T585-263-roS8 I C 585-469-97Sz I F888-836-oro5
                                                       Ni"o"n eeiUoay LLp I i3oo Clinton Square I Rochester, NY t46o4-t792
                                                       nixo n peabr-rclY. co trr I   ((l N ixo rl   Pe:rbod1'l'l'P

                                                            'i'nrsts & lrslates P,lrrg
                                                       ffi.
                                                       lr1Lmstateplanning,wealthlnanagementandtaxminimization.
Plcuse crttrsitlct' the cnvirrrtrnrcnt beftrl'c                  printing this cnraii'



     n,l   rilt, ll,' rurl:rrt-liri.'1'lta nk rrttr.
'i




F    ro m :      E     nt <es.p.rLe.nt-@. nvcg u rt"S.. gov>
                     I I   e   n   Sa rge
Sent: Monday,       August     tO,2O2O 11:33 AM
To: Seiffert, Stephanie <sseiffe$.@nixonp-e-abodV.cpm>;'mqtoo-19*@.hsela.w.coln'
< r-n o t o e @ hS q ? W, c o m > ; qf.re d In a n @ g ss -l.a w' c o nl
                                       I                    i
                 -o-l

Cc: Gail Matyi <gmatYi @..nvco.urt*s.eov>
subject: Adjournment confirmation needed- Lester Eber 2020-1048

 [EXTERNAL E-MAIL]
 Good Morning-

The Court received a call from John @ Greenfield Stein requesting an adjournment for the above listed file, scheduled
for this Thursday, August L3th @ 9:45a.m.

 please confirm that you consent to this requested 6-week adjournment by replying to this e-mail.


 We have Thursdav, Sept. 24th @ 9:30 a.m. availab le, please confirm this date is agreeable

 Thank you,
 Ellen



     Ellen K. Sargent, Court Clerk
     Monroe County Surrogate's Court
 541Hallof Justice
     Rochester, NY 14614
     (s8s)371-3310
